Name: Council Implementing Decision (CFSP) 2019/351 of 4 March 2019 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  international affairs;  European construction;  civil law
 Date Published: 2019-03-04

 4.3.2019 EN Official Journal of the European Union LI 63/4 COUNCIL IMPLEMENTING DECISION (CFSP) 2019/351 of 4 March 2019 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) In view of the gravity of the situation in Syria, and considering the recent ministerial appointments and gubernatorial changes, seven persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. The information relating to eight persons set out in Annex I to Decision 2013/255/CFSP should be updated. (3) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 4 March 2019. For the Council The President A. ANTON (1) OJ L 147, 1.6.2013, p. 14. ANNEX I. The following entries are added to the list set out in Section A (Persons) of Annex I to Decision 2013/255/CFSP: Name Identifying information Reasons Date of listing 275. Major General Mohammad Khaled al-Rahmoun Born: 1957; Place of birth: Idleb; Gender: male Minister of Interior. Appointed in November 2018. 4.3.2019 276. Mohammad Rami Radwan Martini Born: 1970; Place of birth: Aleppo; Gender: male Minister of Tourism. Appointed in November 2018. 4.3.2019 277. Imad Muwaffaq al-Azab Born: 1970; Place of birth: Damascus Countryside; Gender: male Minister of Education. Appointed in November 2018. 4.3.2019 278. Bassam Bashir Ibrahim Born: 1960; Place of birth: Hama; Gender: male Minister of Higher Education. Appointed in November 2018. 4.3.2019 279. Suhail Mohammad Abdullatif Born: 1961; Place of birth: Lattakia; Gender: male Minister of Public Works and Housing. Appointed in November 2018. 4.3.2019 280. Iyad Mohammad al-Khatib Born: 1974; Place of birth: Damascus; Gender: male Minister of Communications and Technology. Appointed in November 2018. 4.3.2019 281. Mohammad Maen Zein-al-Abidin Jazba Born: 1962; Place of birth: Aleppo; Gender: male Minister of Industry. Appointed in November 2018. 4.3.2019 II. In Section A (Persons) of Annex I to Decision 2013/255/CFSP, the following entries are replaced as follows: Name Identifying information Reasons Date of listing 74. Mohammad Walid Ghazal Born: 1951; Place of birth: Aleppo; Gender: male Former Minister of Housing and Urban Development. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 107. Mohammad Ibrahim Al-Sha'ar Born: 1956; Place of birth: Aleppo; Gender: male Former Minister of Interior. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 1.12.2011 172. Ali Hadar Gender: male Head of the National Reconciliation Agency and former State Minister for National Reconciliation Affairs. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 188. Bishr Riyad Yazigi Born: 1972; Gender: male Former Minister of Tourism. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 190. Hussein Arnous (a.k.a. Arnus) Born: 1953; Gender: male Water Resources Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 213. Bishr al-Sabban (a.k.a Mohammed Bishr Al-Sabban; Bishr Mazin Al-Sabban) Gender: male Former Governor of Damascus, who was appointed by, and is associated with, Bashar al-Assad. Supports the regime and is responsible for the violent repression against the civilian population in Syria, including engaging in discriminatory practices against Sunni communities within the capital. 28.10.2016 217. Atef Naddaf Born: 1956; Place of birth: Damascus Countryside; Gender: male Minister of Internal Trade and Consumer Protection. Appointed in November 2018. 14.11.2016 219. Ali Al-Zafir Born: 1962; Place of birth: Tartous; Gender: male Former Minister of Communications and Technology. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016